Battle, J., dissenting. The opinion in this case is based on the statutes which give the right of pre-emption to swamp lands in certain cases. Treating the land in controversy as swamp land, this court holds that appellee is-entitled to it by right of pre-emption. In doing so it holds that the land is unconfirmed swamp land, within the meaning of those words as they are used in the act of 1879. From this interpretation of the statutes I dissent. The land. in • question, together with other lands, was selected as “ swamp and overflowed ” land by the locating agents of the State, and the list containing it, duly certified by the surveyor general of the State, was forwarded to and-received at the general land office of the United States, previous to the third day of March, 1857. By act of Congress of that date, it became confirmed swamp land. In Martin v. Marks, 97 U. S., 345, it was held that the effect of that act of Congress was to confirm such selections. The court said : “After the passage of that act (the act of March 3, 1857) the land department had no right to set aside the selections. The approval of them and the issue of patents-to the State were mere ministerial acts, in regard to which that department had no discretion, unless it was found that the lands were not vacant, or had been actually settled on adversely to the swamp land claim. The act of 1850 was a present grant, subject to identification of the specific parcels coming within the description; and the selection, confirmed by the act of 1857 furnished this identification, and perfected the title.” Treating the land in question as a part of the swamp lands granted to this State by the act of 1850, as this court does, it was confirmed to the State by the act of March 3, 1857. In what way and for what purpose did it 'become unconfirmed? The act of 1879 gives to pre-emptors and settlers-on the selected and unconfirmed swamp lands of the State, and their legal representatives or assigns, a preference right to purchase such lands by making satisfactory proof to the Commissioner of their rights as such pre-emptors and settlers. It does not undertake to define what is meant by unconfirmed swamp lands. That was unnecessary, as its meaning was well understood. The Supreme Court of the United States, in Martin v. Marks, 97 U. S., supra, had previously held that the land selected and reported previous to March 3, 1857, was confirmed by the act of Congress of that date. The other lands selected as swamp lands by the proper agents of the State, and repprted as such to the Secretary of the Interior through the Commissioner of the General Land Office, when the selection thereof was approved and returned to the Governor, had been treated and recognized by the .State as confirmed. There is nothing in the act of 1879 to indicate that either of these classes of swamp land were not recognized as confirmed swamp land. I cannot conceive of any good reason why the legislature should for any purpose treat either class as unconfirmed. I have failed to discover any evidence that the State has ever treated any of the lands confirmed by the act of March 3, 1857, as unconfirmed swamp land, except the tract in controversy. Does the fact that the State so treated it enter into the interpretation of the act of 1879? Does it throw any light on the intention of that act ? Is it to be presumed that the legislature, ascertaining that the land in question was treated as unconfirmed swamp land, concluded that all other lands confirmed by act of March 3, 1857, were unconfirmed, and intended to be so understood in the act of 1879? Certainly not. Yet such, it seems to me, must follow, if the reasons given -for the conclusion stated in the opinion of the court be correct. In the opinion of the court, the land in question is recognized as confirmed swamp land of the State ; but it is held that it must be treated for the purpose of this suit as unconfirmed ? Why ? Because the State had so treated it. Suppose the State had, did that give to appellee the right to hold it as a pre-emptor and settler on selected and unconfirmed swamp land ? How did the mistake of the State affect him ? He was not misled or influenced by it. He was not lulled into security or taken by surprise by any act of the State. The State claimed the land. He considered it the property of the railroad, and purchased and held it under the railroad and adversely to the State. The State had the right to correct its mistakes until they passed beyond its control. Appellee lost nothing; neither did he gain anything by the mistake. Decided April 14, 1890.